UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21335 Exact name of registrant as specified in charter: Optimum Fund Trust Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 Item 1. Reports to Stockholders Optimum Fund Trust November29, 2010 This brochure accompanies a semiannual report for the information of Optimum Fund Trust shareholders, but it may be used with prospective investors when preceded or accompanied by a current prospectus for Optimum Fund Trust. You should consider the investment objectives, risks, charges, and expenses of the investment company carefully before investing. The prospectus contains this and other important information about the Funds. Prospectuses for Optimum Fund Trust are available from your financial advisor, online at www.optimummutualfunds.com, or by phone at 800 914-0278. Please read the prospectus carefully before you invest or send money. The figures in the semiannual report for Optimum Fund Trust represent past results, which are not a guarantee of future results. The return and principal value of an investment in a Fund will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Optimum Fixed Income Fund Optimum International Fund Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Semiannual Report September30, 2010 Table of contents > Disclosure of Fund expenses 1 > Sector/Country allocations and top 10 holdings 3 > Financial statements Statements of net assets 7 Statements of assets and liabilities 48 Statements of operations 49 Statements of changes in net assets 50 Financial highlights 53 Notes to financial statements 77 > Other Fund information 93 > About the organization 94 Delaware Management Holdings, Inc., and its subsidiaries (collectively known by the marketing name of Delaware Investments) are wholly owned subsidiaries of Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. Investments in Optimum Fixed Income Fund, Optimum International Fund, Optimum Large Cap Growth Fund, Optimum Large Cap Value Fund, Optimum Small-Mid Cap Growth Fund, and Optimum Small-Mid Cap Value Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies, and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Unless otherwise noted, the views expressed in this report are as of Sept. 30, 2010, and are subject to change at any time. Holdings are as of the date indicated and subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries, including the Funds’ distributor, Delaware Distributors, L.P. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. © 2010 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Disclosure of Fund expenses For the six-month period April 1, 2010 to September 30, 2010 As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. These following examples are intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period from April 1, 2010 to September 30, 2010. Actual Expenses The first section of the tables shown, “Actual Fund Return,” provides information about actual account values and actual expenses. You may use the information in this section of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the tables shown, “Hypothetical 5% Return,” provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Each Fund’s expenses shown in the tables reflect fee waivers in effect. The expenses shown in each table assume reinvestment of all dividends and distributions. Optimum Fixed Income Fund Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 4/1/10 to 4/1/10 9/30/10 Ratio 9/30/10* Actual Fund Return Class A 1.35% $ 6.99 Class B 2.00% Class C 2.00% Institutional Class 1.00% Hypothetical 5% Return (5% return before expenses) Class A 1.35% $ 6.83 Class B 2.00% Class C 2.00% Institutional Class 1.00% Optimum International Fund Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 4/1/10 to 4/1/10 9/30/10 Ratio 9/30/10* Actual Fund Return Class A 1.75% $ 8.83 Class B 2.40% Class C 2.40% Institutional Class 1.40% Hypothetical 5% Return (5% return before expenses) Class A 1.75% $ 8.85 Class B 2.40% Class C 2.40% Institutional Class 1.40% *“Expenses Paid During Period” are equal to a Fund’s annualized expense ratios, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). (continues) 1 Disclosure of Fund expenses Optimum Large Cap Growth Fund Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 4/1/10 to 4/1/10 9/30/10 Ratio 9/30/10* Actual Fund Return Class A 1.61% $ 8.01 Class B 2.26% Class C 2.26% Institutional Class 1.26% Hypothetical 5% Return (5% return before expenses) Class A 1.61% $ 8.14 Class B 2.26% Class C 2.26% Institutional Class 1.26% Optimum Large Cap Value Fund Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 4/1/10 to 4/1/10 9/30/10 Ratio 9/30/10* Actual Fund Return Class A 1.60% $ 7.93 Class B 2.25% Class C 2.25% Institutional Class 1.25% Hypothetical 5% Return (5% return before expenses) Class A 1.60% $ 8.09 Class B 2.25% Class C 2.25% Institutional Class 1.25% *“Expenses Paid During Period” are equal to a Fund’s annualized expense ratios, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Optimum Small-Mid Cap Growth Fund Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 4/1/10 to 4/1/10 9/30/10 Ratio 9/30/10* Actual Fund Return Class A 1.90% $ 9.44 Class B 2.55% Class C 2.55% Institutional Class 1.55% Hypothetical 5% Return (5% return before expenses) Class A 1.90% $ 9.60 Class B 2.55% Class C 2.55% Institutional Class 1.55% Optimum Small-Mid Cap Value Fund Expense Analysis of an Investment of $1,000 Expenses Beginning Ending Paid During Account Account Annualized Period Value Value Expense 4/1/10 to 4/1/10 9/30/10 Ratio 9/30/10* Actual Fund Return Class A 1.83% $ 9.16 Class B 2.48% Class C 2.48% Institutional Class 1.48% Hypothetical 5% Return (5% return before expenses) Class A 1.83% $ 9.25 Class B 2.48% Class C 2.48% Institutional Class 1.48% 2 Sector allocations Optimum Fixed Income Fund As of September 30, 2010 Sector designations may be different than the sector designations presented in other Fund materials. The sector designations may represent the investment manager or sub-adviser’s internal sector classifications, which may result in the sector designations for one fund being different than another fund’s sector designations. Percentage Sector of Net Assets Agency Collateralized Mortgage Obligations % Agency Mortgage-Backed Securities % Commercial Mortgage-Backed Securities % Convertible Bonds % Corporate Bonds % Banking % Basic Industry % Brokerage % Capital Goods % Communications % Consumer Cyclical % Consumer Non-Cyclical % Electric % Energy % Finance Companies % Insurance % Natural Gas % Real Estate % Technology % Transportation % Municipal Bonds % Non-Agency Asset-Backed Securities % Non-Agency Collateralized Mortgage Obligations % Regional Bonds % Senior Secured Loans % Sovereign Bonds % Supranational Banks % U.S. Treasury Obligations % Common Stock % Preferred Stock % Warrant % Discount Note % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Liabilities Net of Receivables and Other Assets %) Total Net Assets % 3 Country/Sector allocations Optimum International Fund As of September 30, 2010 Sector designations may be different than the sector designations presented in other Fund materials. The sector designations may represent the investment manager or sub-adviser’s internal sector classifications, which may result in the sector designations for one fund being different than another fund’s sector designations. Percentage Country of Net Assets Common Stock by Country % Australia % Austria % Belgium % Brazil % Canada % China % Denmark % Finland % France % Germany % Gibraltar % Indonesia % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % New Zealand % Norway % Philippines % Republic of Korea % Singapore % South Africa % Spain % Sweden % Switzerland % Taiwan % Thailand % United Kingdom % United States % Exchange-Traded Fund % Preferred Stock % Warrant % Discount Note % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Receivables and Other Assets Net of Liabilities % Total Net Assets % Percentage Common/Preferred Stock by Sector of Net Assets Automobiles & Components % Banking & Finance % Capital Goods % Consumer Durables & Apparel % Consumer Services % Energy % Food & Staples Retailing % Food, Beverage & Tobacco % Insurance % Materials % Media % Pharmaceuticals & Biotechnology % Real Estate % Semiconductors % Technology & Equipment % Telecommunication Services % Transportation & Shipping % Utilities % Total % 4 Sector allocations and top 10 holdings Sector designations may be different than the sector designations presented in other Fund materials. The sector designations may represent the investment manager or sub-adviser’s internal sector classifications, which may result in the sector designations for one fund being different than another fund’s sector designations. Optimum Large Cap Growth Fund As of September 30, 2010 Percentage Sector of Net Assets Common Stock² % Consumer Discretionary % Consumer Staples % Energy % Financial Services % Healthcare % Materials & Processing % Producer Durables % Technology % Exchange-Traded Fund % Preferred Stock % Discount Note % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Liabilities Net of Receivables and Other Assets %) Total Net Assets % ²Narrow industries are utilized for compliance purposes for diversification whereas broad sectors are used for financial reporting. Holdings are for informational purposes only and are subject to change at any time. They are not a recommendation to buy, sell, or hold any security. Percentage Top 10 Holdings of Net Assets Apple % Amazon.com % Hewlett-Packard % Google Class A % Baidu ADR % Union Pacific % McDonald’s % NIKE Class B % Cisco Systems % Praxair % Optimum Large Cap Value Fund As of September 30, 2010 Percentage Sector of Net Assets Common Stock % Consumer Discretionary % Consumer Staples % Energy % Financials % Healthcare % Industrials % Information Technology % Materials % Telecommunications % Utilities % Convertible Preferred Stock % Discount Note % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Receivables and Other Assets Net of Liabilities % Total Net Assets % Holdings are for informational purposes only and are subject to change at any time. They are not a recommendation to buy, sell, or hold any security. Percentage Top 10 Holdings of Net Assets AT&T % Chevron % JPMorgan Chase % International Business Machines % Pfizer % Travelers % Lockheed Martin % Intel % Phillip Morris International % Honeywell International % (continues) 5 Sector allocations and top 10 holdings Sector designations may be different than the sector designations presented in other Fund materials. The sector designations may represent the investment manager or sub-adviser’s internal sector classifications, which may result in the sector designations for one fund being different than another fund’s sector designations. Optimum Small-Mid Cap Growth Fund As of September 30, 2010 Percentage Sector of Net Assets Common Stock² % Consumer Discretionary % Consumer Staples % Energy % Financial Services % Healthcare % Materials & Processing % Producer Durables % Technology % Utilities % Warrants % Discount Note % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Liabilities Net of Receivables and Other Assets %) Total Net Assets % ²Narrow industries are utilized for compliance purposes for diversification whereas broad sectors are used for financial reporting. Holdings are for informational purposes only and are subject to change at any time. They are not a recommendation to buy, sell, or hold any security. Percentage Top 10 Holdings of Net Assets Informatica % Nordson % Polycom % Mettler-Toledo International % Corrections Corp. of America % Finisar % tw telecom Class A % Hanesbrands % Regal-Beloit % Crown Castle International % Optimum Small-Mid Cap Value Fund As of September 30, 2010 Percentage Sector of Net Assets Common Stock % Basic Industry % Business Services % Capital Spending % Consumer Cyclical % Consumer Services % Consumer Staples % Energy % Financial Services % Healthcare % Real Estate % Technology % Transportation % Utilities % Discount Note % Securities Lending Collateral % Total Value of Securities % Obligation to Return Securities Lending Collateral %) Receivables and Other Assets Net of Liabilities % Total Net Assets % Holdings are for informational purposes only and are subject to change at any time. They are not a recommendation to buy, sell, or hold any security. Percentage Top 10 Holdings of Net Assets Albany International % Eastman Chemical % Kennametal % Checkpoint Systems % Flextronics International % Ferro % Collective Brands % Foot Locker % Stanley Black & Decker % Sonoco Products % 6 Statements of net assets Optimum Fixed Income Fund
